Title: Card Playing Expenses, 1772–1774, 1 January 1775
From: Washington, George
To: 



[c.1 January 1775]





Cards—& other Play
Dr


1772





Feby
28—
To Cash lost at Fredericksburg
2. 3.6


Mar.
2—
To Ditto lost in Williamsburg
. 8.9



13—
To Ditto lost in Ditto
1. 0.0



16—
 To Ditto     Ditto
3.10. 



17—
 To Ditto     Ditto
.15. 



21—
 To Ditto     Ditto
. 5. 




 To Ditto     Ditto
6.10. 



24—
 To Ditto     Ditto
1.17.6



28—
 To Ditto     Ditto
6. 5. 


April
1—
 To Ditto     Ditto
6.10. 



2—
 To Ditto     Ditto
5.    



6—
 To Ditto     Ditto
6. 5. 



7—
 To Ditto     Ditto
1. 5. 



12—
To Ditto in Fredericksburg
. 7.6


June
2—
To Ditto in Frederick
1. 0.0



5—
To Ditto at Home
. 8.9


July
2—
To Ditto at Ditto
. 8.9



15—
To Ditto at Do
1.10. 



27—
To Ditto at Do
1.10. 


Augt
20—
To Ditto in Alexandria
. 5. 


Septr
16—
To Ditto in Fredericksburg
1. 5. 



30—
To Ditto at Home
2. 0. 


Novr
13—
To Ditto in Williamsburg
1. 0.0


Decr
12—
To Ditto at Home
.12.6


1773
—
To Ditto at Ditto
. 8.9


Mar.
13—
To Ditto at Ditto
3.10. 



27—
To Ditto at Ditto
1.10. 


April
24—
To Ditto at home
. 7.6


Augt
31—
To Ditto Ditto
3. 4. 


Octr
1—
To Ditto at Annapolis
3.16. 




To Ditto in Williamsburg
3. 1. 



Decr
31—
To Ditto at Home
.16.3


1774
—
To Ditto Do
.10. 


May
16—
To Ditto Williamsburg
.15. 



18—
To Ditto Ditto
2.10. 


June
10—
To Ditto Ditto
5.15. 





£78. 5.9




Contra
Cr


1772





Jany
2—
By Cash won at home
6. 2. 


Mar.
4—
By Ditto in Williamsburg
. 5. 



6—
By Ditto in Ditto
. 7.6



23—
By Ditto Ditto
2. 0.0



30—
By Ditto Ditto
9.10. 


April
3—
By Ditto Ditto
5.15. 


June
30—
By Ditto at Home
4.17. 


Septr
5—
By Ditto at Mr [Jonathan] Bouchers
1.15. 


Octr
7—
By Ditto In Annapolis
13. 7. 


Novr
3—
By Ditto In Williamsburg
1. 5. 


Decr
21—
By Ditto at Home
.18. 


1773





Jany
5—
By Ditto at Ditto
1.10. 



9—
By Ditto
.14. 


April
17—
By Ditto
1. 5. 



24—
By Ditto
1. 4.0


May —— 
By Ditto won at Phila.
2. 5.0 


Septr
13—
By Ditto
. 7.6


1774
—
By Ditto
1. 8.0


Feb.
28—
By Ditto at home
2.10.0


May
13—
By Ditto at Fredericksburg
1. 0.0



18—
By Ditto Williamsburg
1.13.0



23—
By Ditto Ditto
1.10.0


June
6—
By Ditto Ditto
. 9.6



7—
By Ditto Ditto
1.10.0



13—
By Ditto Ditto
5. 5.0



16—
By Ditto Ditto
1. 0.0


October— 
By Ditto won at Phila.
7. 0.0





72. 2.6


1775





Jan.
1— 
By Balle against Play from Jany 1772 to this date
6. 3.3





£78. 5.9


